     Case 2:20-cv-01766-GMN-BNW Document 29 Filed 01/25/21 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff Jose A. Iraheta Hernandez
8
9
                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEVADA
10
11   Jose A. Iraheta Hernandez,                  Case No.: 2:20-cv-01766-GMN-BNW
12
                          Plaintiff,             Stipulation for an extension of time
13    v.                                         for Response and Reply to
14                                               Defendant’s motion to dismiss
     Backgroundchecks.com, LLC,
15                                               (First request)
16                        Defendant.

17
18         Jose A. Iraheta Hernandez (“Plaintiff”) and Backgroundchecks.com
19   LLC, (“Defendant” and together with Plaintiff as the “parties”), by and
20   through their respective counsel, hereby submit this stipulation to extend the
21   deadlines for filing a response and reply to Defendant’s motion to dismiss,
22   filed on January 11, 2021 (ECF No. 24). This is the first request for an
23   extension of these deadlines.
24         The extension is sought to accommodate the workload and schedule of
25   counsel, is sought in good faith, and is not made for the purposes of delay.
26
27
     _____________________
     STIPULATION                             -1-
     Case 2:20-cv-01766-GMN-BNW Document 29 Filed 01/25/21 Page 2 of 2




1          The parties therefore stipulate that Plaintiff’s opposition to the pending
2    motion shall be due on or before February 1, 2021. If this extension is
3    approved by the Court, Defendant’s reply would then be due on or before
4    February 8, 2021. See Local Rule 7-2(b).
5          The parties further stipulate that Defendant shall also have a one-week
6    extension to file its reply, up to and including February 15, 2021. The parties
7    agree that good cause exists for the extensions.
8          Dated: January 25, 2021.
9          KIND LAW
10
           /s/ Michael Kind             .
11         Michael Kind, Esq.
           8860 South Maryland Parkway, Suite 106
12
           Las Vegas, Nevada 89123
13         Attorney for Plaintiff Jose A. Iraheta Hernandez
14
           LITTLER MENDELSON, P.C.
15
16          /s/ Diana Dickinson      .
           Diana Dickinson, Esq.
17         William J. Simmons, Esq.
18         3960 Howard Hughes Parkway, Suite 300
           Las Vegas, Nevada 89169
19         Attorneys for Defendant Backgroundchecks.com, LLC
20
21
                                                IT IS SO ORDERED.
22
23                                              Dated this ____
                                                            25  day of January, 2021.

24
25
                                                ___________________________
26                                              Gloria M. Navarro, District Judge
27                                              UNITED STATES DISTRICT COURT
     _____________________
     STIPULATION                             -2-
